LEARNED HAND, District Judge.
Only one point is raised on this motion to set aside the service of the summons, and that is that under section 20 of the Act of March 4, 1915, as amended by section 33,” Act Juno 5, 1920, c. 250, 41 Stat. 1007 (Comp. St. Ann. Supp. 1923, § 8337a) commonly called the Jones Act, no action can he brought against a corporation organized outside tho United States. This position is taken, not because of any intimation in the general language which creates the right of action, for eoneededly it is not so limited, but because of the sentence with which tho section concludes, which reads as follows: “Jurisdiction in such actions shall be under the court of the district in which the defendant employer resides or in which his principal office is located.”
The Supreme Court, in the case of The Allianea (Panama R. Co. v. Johnson, 264 U. S. 375, 44 S. Ct. 391, 68 L. Ed. 748, 1924 A. M. C. 551, said very aptly that this sentence was not happily worded, and the infelicity of the language causes the question in this case, as well as in that. In the case I have just cited, the sentence is construed, as obviously it must be construed, not as a question of the affirmative bestowal of jurisdiction, but merely as a question of venue, and I must therefore construe it in tho same sense here. The general bestowal of jurisdiction is to be found in the right sentence, the long one; it lays down what the right shall be, and against whom it shall exist. As I have already said, this language is general. There is no indication of any purpose to limit it to United States corporations, and it would be highly unreasonable to impute any such purpose to Congress, for the result would be, not only to deprive American seamen of tho protection which the act was meant to give them when serving on foreign ships, but to give advantage to such ships as against American ships. We all know that the purpose of Congress ivas directly the opposite.
That being very clearly the main purpose of the act, how am I to interpret tho last sentence, which confers jurisdiction? It seems to me that this is very easy in the *330case of a foreign corporation. The phrase “in which its principal office is located” clearly means in which the principal office of the foreign steamship company is located within the' United States. There alone the action can be brought, and if the section intends to cover foreign corporations, for the reasons I have given, there the action alone will lie. It is no strain on that language to interpret it in the way which I suggest. The principal office of a foreign corporation will normally mean the principal place where it does its business in the United States. It may be, and it might be in this ease, that the defendant did too little to justify the assumption of any jurisdiction at all. A certain amount of business must be carried on within the United States in order to get any personal jurisdiction, and that is the imputation which this statute carries along with others of the same kind. But no such point is raised in the ease at bar. It is conceded that, so far as the defendant goes, it subjects itself personally to jurisdiction if that is what the section means; that being so, I am satisfied that in this ease it means what I have said.
Therefore the motion will be denied.